UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-1029



ANNIE R. SMITH, on behalf of Alfred T. Thomas (minor),

               Plaintiff - Appellant,


          v.


UNITED STATES OF AMERICA; PETER GILCHRIST; NATHANIEL P.
PROCTOR; YVONNE MIMS-EVANS; GRAHAM C. MULLEN; TIM D. SMITH;
THOMAS C. PORTER; HELMS, MULLISS, WICKER PLLC,

               Defendants - Appellees.




                           No. 08-1415



ANNIE R. SMITH, on behalf of Alfred T. Thomas (minor),

               Plaintiff - Appellant,


          v.


UNITED STATES OF AMERICA; PETER GILCHRIST; NATHANIEL P.
PROCTOR; YVONNE MIMS-EVANS; GRAHAM C. MULLEN; TIM D. SMITH;
THOMAS C. PORTER; HELMS, MULLISS, WICKER PLLC,

               Defendants - Appellees.
                              No. 08-1625


ANNIE R. SMITH, on behalf of Alfred T. Thomas (minor),

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; PETER GILCHRIST; NATHANIEL P.
PROCTOR; YVONNE MIMS-EVANS; GRAHAM C. MULLEN; TIM D. SMITH;
THOMAS C. PORTER; HELMS, MULLISS, WICKER PLLC,

                  Defendants - Appellees.




Appeals from the United States District Court for the Western
District   of  North  Carolina,   at  Charlotte.   Robert  J.
Conrad, Jr., Chief District Judge, and David C. Keesler,
Magistrate Judge. (3:07-cv-00371-RJC-DCK)


Submitted:    July 29, 2009                 Decided:   August 17, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Annie R. Smith, Appellant Pro Se. Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina; Grady
L. Balentine, Jr., Special Deputy Attorney General, Raleigh,
North Carolina; Richard Deke Falls, BARNETT & FALLS, Charlotte,
North Carolina; Thomas C. Porter, THOMAS C. PORTER, ATTORNEY AT
LAW, PA, Charlotte, North Carolina; Douglas William Ey, Jr.,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.



                                   2
PER CURIAM:

               Annie R. Smith seeks to appeal three orders entered in

her civil action filed pursuant to 42 U.S.C. § 1983 (2006):

(1) the magistrate judge’s order denying her leave to file a

surreply (No. 08-1029); (2) the district court’s order granting

defendants’ motions to dismiss Smith’s § 1983 complaint (No. 08-

1415); and (3) the district court’s order granting in part and

denying in part her application to proceed in forma pauperis on

appeal   (No.       08-1625).   We    dismiss      the    appeals   for    lack   of

jurisdiction.

               In No. 08-1029, Smith seeks to appeal the magistrate

judge’s order denying her leave to file a surreply.                     This court

may   exercise      jurisdiction     only   over    final   orders,     28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292   (2006);   Fed.   R.     Civ.   P.   54(b);     Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                        The order

Smith seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.               See In re Bryson, 406 F.3d

284, 287-89 (4th Cir. 2005); see also Curtiss Wright Corp. v.

Gen. Elec. Co., 446 U.S. 1, 7 (1980).                Accordingly, we dismiss

the appeal in No. 08-1029 for lack of jurisdiction.

               Turning to the appeals in Nos. 08-1415/1625, when the

United States or its officer or agency is a party, the notice of

appeal must be filed no more than sixty days after the entry of

                                        3
the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).              This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (internal quotation marks and citation omitted);

accord Bowles v. Russell, 551 U.S. 205, __, 127 S. Ct. 2360,

2366 (2007).

              The district court’s order in No. 08-1415 was entered

on the docket on February 7, 2008.                      The notice of appeal was

filed    on   April   8,     2008,    one   day       late.     With      regard    to   No.

08-1625, the district court entered the order on the docket on

March 26, 2008.            Smith filed her notice of appeal on May 29,

2008, two days late. ∗               Because Smith failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period in Nos. 08-1415/1625, we deny leave to proceed in

forma    pauperis     in    No.   08-1625       and    dismiss      the   appeals.        We

dispense      with    oral     argument     because           the   facts     and    legal




     ∗
       The sixtieth day fell on Sunday, May 25, 2008, and Monday,
May 26, was Memorial Day.    Thus, Smith had until Tuesday, May
27, 2008, to timely file her notice of appeal. See Fed. R. App.
P. 26.



                                            4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                5